Considerations for MCPS Fall 2020 Recovery
MCPS Fall 2020: Reimagine, Reopen, Recover
Table of Contents

  Letter from Superintendent……………………………………….................................................3
  Letter from Superintendent (continued) ……………….....................................................4
  State Requirements for Reopening Schools………………………………….…..……...................5
  Our Guiding Principles……………………………………………………………………………...................6
  Students Return………………………………………………………………………………..…......................7
  Blended Virtual Learning – Model 1…………………………………….....………..……...................8
          Sample Blended Virtual Elementary School Schedule……………………................9
          Sample Blended Virtual Middle School Schedule………………………...….............10
          Sample Blended Virtual High School Schedule…………………………..…...............11
          Sample Blended Virtual High School Schedule (continued)..……..…................12
  Virtual Only Learning – Model 2……………...………………………………………………………….....13
          Elementary Virtual Only Sample Schedule…………….........……......……..............14
          Middle and High School Virtual Only Sample Schedule...……......……..............15
  Operational Considerations…………………………………………………………………………………....16
          Transporting Students To and From School Safely…………………………………….…16
          Robust Health and Safety Considerations…………..…………………………………….…17
          Food Services………..……………………………………………..…………………………………….18
  Recovery Plan Timeline………..……………………………………………..………………….………………19
  Frequently Asked Questions..……………………………………………..………………….………………20
  Submit Feedback..………………….…………………………………………..………………….………………21




                                                                                                   2
                                                                               DRAFT GUIDANCE


Letter from Superintendent
                     Dear Parents, Guardians, Staff and Students:

                    Montgomery County Public Schools (MCPS) has been actively planning
                    and preparing for the start of the 2020-2021 school year for several
                    months. We were able to complete 75 percent of the 2019-2020 school
                    year working and collaborating in classrooms, schools and offices. But
                    on March 16, students stopped coming to school buildings and—to the
                    dismay of us all—did not return before the school year ended on June
15. Now, we are confronted with re-ordering and reimagining the school experience for the
2020-2021 school year.

As you can imagine, this work has been challenging and incredibly complex. We have
discussed and evaluated several possible models for reopening schools and the truth is,
there is no one option that can address all of the instructional, operational and logistical
challenges that our school system is faced with. We recognize that the abrupt closure of
schools in the spring and the uncertainty about the fall has caused significant disruption and
stress for our families. We’ve taken into account the many perspectives families have shared
with us based on their specific needs and circumstances. Most importantly, we know all of
the options we consider must be examined through the lens of equity and excellence, and
ensure the health and safety of our 166,000 students and 24,000 staff members.

The re-ordering and reimagining of teaching and learning cannot become an excuse for
failing to maintain excellence and continuing to increase equity for MCPS students. Our
students depend on us. And while it is not what we hoped for or could have ever imagined,
we will begin the 2020-21 school year in an unprecedented way—including new health
protocols, physical distancing and more.

I am pleased to share with you some of our initial considerations and planning for the fall.
The MCPS Fall 2020: Reimagine, Reopen, Recover Guide provides an overview of a few of
the recovery models we are considering at this time, in light of the information and
guidance we have received from the Maryland State Department of Education and from




                                                                                               3
                                                                             DRAFT GUIDANCE


Letter from Superintendent (Cont’d)

our county health partners. I want to reiterate that this is just a draft guide and we will
continue to amend, adjust and improve these recommendations as we receive feedback
from you—our parents, staff and students. We know that you will have many questions and
concerns as you review these draft options. We want to assure you that we will work with
you every step of the way to address your concerns and questions in the coming weeks.

These considerations provide an overview of the safety protocols that will be implemented
when students return to school for in-person instruction and the various instructional
options that MCPS is working to make available for our students. The considerations are
premised on continued positive health trends and staffing models based on current data.
MCPS is committed to a path that returns our students to school buildings and lessens the
impact of COVID-19. However, because we are unable to predict the path of the pandemic—
should present circumstances change—MCPS will revisit these considerations so the well-
being of our students and staff stays firmly at the forefront of our planning.

We take the immense responsibility of educating and creating opportunities for every single
student seriously. Thank you for your continued support and collaboration as we work
together to build a comprehensive plan that will meet the needs of our families, students
and staff.

Sincerely,

Jack R. Smith
Superintendent of Schools




                                                                                          4
                                                                                DRAFT GUIDANCE


Resources and Requirements
For Recovery Plan Development


             State Requirements forOpening Schools


School districts must:
•   Complete and post recovery plans on the district website by August 14. The State
    Department of Education will review all plans.
•   Address equity in all components of the plan.
•   Establish a recovery plan stakeholder group that is representative of its schools and
    community.
•   Assess all students to identify and address gaps in learning.
•   Follow MSDE standards and provide instruction across all key content areas.
•   Follow IDEA, 504 and ADA plus all other special education protocols and laws.
•   Follow MSDE, state and federal health guidelines and procedures for individuals who
    test positive for COVID-19.
•   Follow MSDE, state and federal health safety protocols around food service, daily
    cleanings and other school operations.
•   Follow protocols for the safe transportation of students to and from schools.
•   Develop a system for tracking attendance when students are engaged in remote
    learning.
•   Develop a communications plan to reach its stakeholders.


Resources
 • Maryland Together: Maryland’s Recovery Plan for Education
 • 2020 Summer Programs Surveys for Staff and Families
 • Fall 2020 Recovery Surveys for Staff and Families
 • Benchmarking with large school districts across the state and country



                                                                                            5
                                                            DRAFT GUIDANCE


Our Guiding Principles
For Reopening Schools




           Ensure the safety and wellness of students and staff




       •   Deliver high-quality instruction to students, regardless of
           delivery model




       •   Equity: Ensuring All Means All




       •   Optimize use of resources (Spaces and Materials)




            Community and stakeholder engagement in plan
            development




                                                                         6
                                                                                    DRAFT GUIDANCE


Students Return
The 2020-2021 school year will begin on Monday, August 31, 2020, for all students. Students will
return to schools on a rotational schedule for in-person learning with reduced class sizes and
reduced numbers of students in the buildings. Due to limited capacity, transportation resources
will be prioritized to elementary and middle school students. The goal is for all grade levels to be
in a school rotation by end of November. Students will return to classrooms by grade level, last
name/address, and cluster in phases over the first months of the school year.

Implementation Schedule
• MCPS anticipates starting the school year in a virtual-only instructional model given the current
  public health conditions, to plan for the needs of our families and to provide sufficient training
  for staff and students on new COVID-19 protocols.
• Phases will last 2-4 weeks depending on school level and grade/age.
• Phases may be adjusted based on changing public health conditions and implementation
  experience.
• Details and dates will follow.
Sequencing
Students in specific special education programs and students new to a school level
(Prekindergarten, Kindergarten, 6th and 9th) are the first returning to school.
Elementary School
   Phase I     Prekindergarten, Kindergarten and students in specific Special Education
               Programs
   Phase 2     Grade 1 and Grade 2

     Phase 3         Grade 3 through Grade 5

Middle School
     Phase I         Grade 6 and students in specific Special Education Programs

    Phase 2          Grade 7

     Phase 3         Grade 8

High School
     Phase I         Grade 9 and students in specific Special Education Programs
    Phase 2          Grade 10

     Phase 3         Grade 11 and Grade 12


                                                                                                  7
                                                                              DRAFT GUIDANCE


Blended Virtual Learning—Model 1
              Considerations forInstruction

• Our goal is to provide high-quality instruction and learning experiences for all MCPS
  students, whether in person or virtually.
• We are working diligently on plans for the fall focused on enhancing virtual learning and
  bringing back as many students as possible for in-person instruction on a consistent and
  rotating basis.



Current Recommendations
Blended Virtual Learning
• Subject to change based on public health conditions and operational experiences as
  the schedule is implemented.
• Families will have the option to choose a virtual-only format once the final schedule
  and reopening plan is released.


Rotating A/B schedule by grade level; student last name/home address; and
school cluster for elementary and middle.
   Monday & Tuesday                    Wednesday                        Thursday &
                                                                          Friday
                                     All Students Home
                                                                      Group B in School
      Group A in School                  With Virtual
                                           Learning

Group B at Home with Virtual          Staff Professional        Group A at Home with Virtual
         Learning                       Development                      Learning



* MCPS will be prepared to move all students to virtual only instruction based on a State
  and/or local decision about closures as a result of an increase in COVID-19 spread.



                                                                                              8
                                                                                DRAFT GUIDANCE


Sample Blended Virtual Elementary School Schedule
(blended virtual learning means a combination of both in-person and virtual learning)
                        Group A                                               Group B
                                                     Wednesday
                   Monday and Tuesday                                    Thursday and Friday

                   Arrival/Breakfast           •   Student              Arrival/Breakfast
                                                   Asynchronous
                                                   Learning and
                   English Language Arts           Independent Work*    English Language Arts

                                               •   Individual and
                   Art/Music/P.E.                  Collaborative        Art/Music/P.E.
                                                   Planning for Staff

                   Lunch                       •   Grading              Lunch
      A.M.
                                               •   Professional
                   Recess - Establish              Development          Recess - Establish
                   schedule throughout                                  schedule throughout
                   the day for classes of 15   •   Individualized       the day for classes of 15
                   to go outside for recess        Student Support      to go outside for recess
                   Restrictive access to                                Restrictive access to
                   specific areas                                       specific areas
                                               * Note: A/B group
                   Rotational Teacher            rotation, no live      Rotational Teacher
                   Planning                      instruction on         Planning
                                                 Wednesdays
                   Mathematics                                          Mathematics


                   Science/Social Studies                               Science/Social Studies


                   Intervention Supports                                Intervention Supports
                   Social Emotional Well-                               Social Emotional Well-
      P.M.         being                                                being
                   Community Circles                                    Community Circles
                   Targeted Skill Recovery                              Targeted Skill Recovery


                   Dismissal                                            Dismissal

                   Group B at home –                                    Group A at home –
                   virtual learning                                     virtual learning

* ESOL services will be scheduled throughout the day
* Special Education Services will be scheduled throughout the day
* Sample schedule – the length, start time and end time of periods are subject to change

                                                                                                 9
                                                                                 DRAFT GUIDANCE

Sample Blended Virtual Middle School Schedule
                 Monday         Tuesday             Wed.          Thursday           Friday
                (Group A)      (Group A)                          (Group B)        (Group B)

                 Period 1                                          Period 1
    A.M.                                       Student
                 (85 min)                                          (85 min)
                                               Asynchronous
                                               Learning and
                 Period 2                      Independent         Period 2
    A.M.
                 (85 min)                      Work                (85 min)
                                               Individual and
                                               Collaborative       Period 3
                  Period 3
                                               Planning            (120 min,
                  (120 min,
    A.M.                                                           including
               including 35-                   Grading              35-min
                min lunch in
                                               Professional      lunch in this
                 this room)
                                               Development           room)

                 Period 4                      Individualized      Period 4
    P.M.                                       Student Support
                 (85 min)                                          (85 min)


    A.M.                         Period 6                                           Period 6
                                 (85 min)                                           (85 min)


    A.M.                         Period 7                                           Period 7
                                 (85 min)                                           (85 min)

                                  Period 8                                           Period 8
                                  (120 min,                                          (120 min,
    P.M.                       including 35-                                      including 35-
                                min lunch in                                       min lunch in
                                 this room)                                         this room)
                                Support/                                            Support/
    P.M.                       Homeroom                                            Homeroom
                                (85 min)                                            (85 min)


*   ESOL services will be scheduled throughout the day
*   Special Education Services will be scheduled throughout the day
*   Sample schedule – the length, start time and end time of periods are subject to change
*   Note: A/B group rotation, no live instruction on Wednesdays
*   Note: A/B groupings are for elementary and middle only


                                                                                             10
                                                                            DRAFT GUIDANCE

Sample Blended Virtual High School Schedule
Week 1            Group A                     Group B                    Group C
 Mon.       Periods 1 - 4 in person     Periods 6 - 8 at home       Periods 1 - 4 at home

 Tues.       Periods 6 - 8 at home      Periods 1 - 4 in person     Periods 6 - 8 at home

                  Student/Teacher Work and Check-In Day
                      • Student Asynchronous Learning and Independent Work
                      • Individual and Collaborative Planning for Staff
 Wed.
                      • Grading
                      • Professional Development
                      • Individualized Student Support

Thurs.       Periods 1 - 4 at home      Periods 6 - 8 at home      Periods 1 - 4 in person

            Periods 6 - 8 in person
  Fri.      plus homeroom support       Periods 1 - 4 at home       Periods 6 - 8 at home
                    period

Week 2            Group A                     Group B                    Group C
                                       Periods 6 - 8 in person
 Mon.        Periods 1 - 4 at home     plus homeroom support        Periods 1 - 4 at home
                                               period
                                                                   Periods 6 - 8 in person
 Tues.       Periods 6 - 8 at home      Periods 1 - 4 at home      plus homeroom support
                                                                           period
                  Student/Teacher Work and Check-In Day
                      • Student Asynchronous Learning and Independent Work
                      • Individual and Collaborative Planning for Staff
 Wed.
                      • Grading
                      • Professional Development
                      • Individualized Student Support

Thurs.      Periods 1 - 4 in person     Periods 6 - 8 at home       Periods 1 - 4 at home

  Fri.       Periods 6-8 at home        Periods 1–4 in person       Periods 6-8 at home


* ESOL services will be scheduled throughout the day
* Special Education Services will be scheduled throughout the day
* Sample schedule – the length, start time and end time of periods are subject to change




                                                                                            11
                                                                            DRAFT GUIDANCE

Sample Blended Virtual High School Schedule (Continued)

Week 3            Group A                     Group B                    Group C
 Mon.        Periods 1 - 4 at home      Periods 6 - 8 at home      Periods 1 - 4 in person

            Periods 6 - 8 in person
 Tues.      plus homeroom support       Periods 1 - 4 at home       Periods 6 - 8 at home
                    period
                  Student/Teacher Work and Check-In Day
                      • Student Asynchronous Learning and Independent Work
                      • Individual and Collaborative Planning for Staff
 Wed.
                      • Grading
                      • Professional Development
                      • Individualized Student Support
                                        Periods 6 - 8 in person
 Thurs.      Periods 1 - 4 at home      plus homeroom support       Periods 1 - 4 at home
                                                period
                                                                   Periods 6 - 8 in person
  Fri.       Periods 6 - 8 at home      Periods 1 - 4 at home      plus homeroom support
                                                                           period

* ESOL services will be scheduled throughout the day
* Special Education Services will be scheduled throughout the day
* Sample schedule – the length, start time and end time of periods are subject to change




                                                                                            12
                                                                        DRAFT GUIDANCE


Virtual Only Learning—Model 2
       Virtual Learning
        MCPS will offer comprehensive virtual learning opportunities for
        students and families who do not wish to participate in in-person
        instruction when the school year begins.



        More Teacher-Led Instruction
        Virtual learning will feature more live, teacher-led instruction.




        Some Asynchronous Learning
        Virtual learning will also include some asynchronous (independent)
        learning. There will be options for students to access instruction at a time
        that best meets their needs.




   *MCPS will be prepared to move all students to virtual only
   instruction based on a State and/or local decision about
   closures as a result of an increase in COVID-19 spread.




                                                                                   13
                                                                                DRAFT GUIDANCE


Sample Schedules
Elementary Virtual Only Sample Schedule
    Time           Monday and                   Wednesday                   Thursday and
                    Tuesday                                                    Friday

                   Class Meeting                                             Class Meeting
                                        • Student Asynchronous
                                          Learning
                    Mathematics                                              Mathematics
                                        • Individualized Student
    A.M.                                  Support
                 English/Language                                          English/Language
                        Arts            • Individual and                          Arts
                                          Collaborative Planning
                       Lunch            • Grading                                Lunch
                                        • Professional Development
                  Social Emotional                                          Social Emotional
                   Lessons, Small                                            Lessons, Small
                      Groups,                                                   Groups,
                  Interventions or                                          Interventions or
                      Supports                                                  Supports
    P.M.
                  Science or Social                                         Science or Social
                      Studies                                                   Studies

                  Art, Music or P.E.                                       Art, Music or P.E.


* Students will receive live instruction during a portion of the instructional blocks. Students
  will also be engaged through small group instruction, discussion groups and
  asynchronous instruction.
* This is only a sample schedule. Times and class sequence will be adjusted at the school
  level.
* ESOL and Special Education Services will be scheduled throughout the day.




                                                                                            14
                                                                                DRAFT GUIDANCE


Middle and High School Virtual OnlySample Schedule

   Monday            Tuesday             Wednesday             Thursday             Friday

                   Periods 5 - 8                                                Periods 5 - 8
 Periods 1 - 4     (Period 5 is                               Periods 1 - 4     (Period 5 is
                     Lunch)          •   Student
                                                                                  Lunch)
    A.M.               A.M.              Asynchronous            A.M.               A.M.
   Period 1           Period 6           Learning               Period 1           Period 6
                                     •   Individualized
    A.M.               A.M.              Student Support         A.M.               A.M.
   Period 2           Period 7                                  Period 2           Period 7
                                     •   Individual and
                                         Collaborative
    Lunch             Lunch                                      Lunch              Lunch
                                         Planning
    P.M.               P.M.          •   Grading                 P.M.               P.M.
   Period 3           Period 8       •   Professional           Period 3           Period 8
                                         Development
                                                                                    P.M.
    P.M.              P.M.                                       P.M.
                                                                                 Homeroom/
   Period 4         Home Room                                   Period 4
                                                                                Support Period


* Students will receive live instruction during a portion of the instructional blocks. Students
  will also be engaged through small group instruction, discussion groups and
  asynchronous instruction.
* This is only a sample schedule. Times and class sequence will be adjusted at the school
  level.
* ESOL and Special Education services will be scheduled throughout the day.




                                                                                              15
                                                                             DRAFT GUIDANCE


Operational Considerations
            Transporting Students ToandFromSchool Safely

• MCPS will limit capacity to 12 passengers on an MCPS general education bus, in
  accordance with current public health guidelines.
• In light of capacity limitations, families will need to opt in to request school bus
  transportation. While we will make every effort to transport students who need school
  bus transportation to school, the transportation capacity is very limited due to public
  health guidelines. Available school bus capacity will be prioritized for elementary and
  middle school students.
• The Department of Transportation will hold training sessions for staff to review COVD-19
  protocols, including bus cleaning.


Bus Seating Capacity




                                                                                            16
                                                                                DRAFT GUIDANCE

Robust Health and Safety Considerations
MCPS will implement the following health and safety practices across all schools and
offices:

      Health Questionnaire                           Face Coverings
       Health questionnaire for staff and             Face coverings will be required and
       students                                       provided as needed to staff and students.


       Limited Access                                 Hand Sanitizer
       Access to schools will be limited to          Hand sanitizer will be provided, with hand
       students and staff as much as possible.       sanitizing stations at building entrances,
                                                     and in classrooms and shared spaces.


       Physical Distancing                            Training
       There will be increased spacing in the        Students and staff will receive training on
       building and in classrooms with fewer         COVID-19 prevention practices, including
       students in spaces. Classroom layouts         social distancing and face covering use.
       and arrival and dismissal processes will      Signage and ongoing communication will
       be modified to maintain physical              supplement and reinforce training.
       distancing.

       Hand-Washing                                  No Supply Sharing
       Hand-washing will be encouraged               MCPS will increase ordering of all school
       throughout the day and required before        supplies to eliminate sharing, particularly
       and after meals.                              at the elementary level.

       Ongoing Support                               MCPS Issued Devices
       School administrators will be provided         MCPS will continue to provide
       ongoing support to ensure effective            Chromebooks and other devices to
       systemwide implementation of health and        students as needs are identified.
       safety practices.


       Storage Space                                 Cleaning
       Increased ordering of containers to           Frequent cleaning of all MCPS schools,
       provide storage space for students in         facilities and buses.
       classrooms.



                                                                                              17
                                                                     DRAFT GUIDANCE


Food Services

          Encourage Bringing Lunch
           Students will be encouraged to bring their own meals as feasible, or they
           will be served individually plated meals in classrooms instead of in a
           communal dining hall or cafeteria.


          Enforce Hand-Washing
           We will enforce strict hand-washing with soap and water after meals.




          Disinfect Surfaces
           We will disinfect surfaces regularly.




          No Sharing Food
           We will continue to practice the “do not share” food policy among
           students.



          Review Food Allergy Plans
           Before school resumes, teachers and school leaders will review food
           allergy and 504 plans for all children with food allergies.




                                                                                  18
                                                          DRAFT GUIDANCE


Recovery Plan Timeline
           Stakeholder
           Engagement
                  June 2020

                                Parent and Staff Survey
                                June 2020


 Presentation to Board
          of Education
                July 14, 2020


                                Staff Fall Recovery
                                Questionnaire
                                July 18 – July 26, 2020


   Family Registration
                Period
     July 27 - August 7, 2020

                                Final Recovery Plan due
                                to MSDE
                                Early August 2020


    First Day of School
           August 31, 2020



                                                                    19
                                                                                DRAFT GUIDANCE


Frequently Asked Questions
      How will you keep my child safe in your buildings?
     Our conversations and preparation for the 2020-2021 school year have been rooted in
     health and safety, which is our top priority in getting ready to welcome students,
     educators, administrators and support staff back into our buildings. While our return
     to school will look different given the new health and safety measures in place, our
     commitment to ensuring all students have a safe, welcoming and fun environment to
     learn and thrive remains the same. We will be sensitive to the health needs of our
     staff and families and will offer alternative options for those who are unable to return
     to our buildings.
     We are prioritizing health and safety measures such as hand sanitizer and hand
     washing, face coverings, and physical distancing to reduce the risk of spreading the
     virus.

      What happens if there is an outbreak of COVID-19 at a particular
      school? How or why will you decide whether to close a classroom or
      school?
     We will contact the Department of Health and Human Services and follow their
     guidance on closure, testing and self-quarantine. MCPS will be prepared to move into
     a fully virtual learning plan based on a state and/or local decision about closures as a
     result of an increase in COVID-19 spread.

     How will you enforce mask-wearing among students?
     All adults and students will be required to wear face coverings in accordance with
     county guidance.
     How can I share with MCPS that I only want my child in a remote setting?
     Families will be able to select an instructional model preference for the fall during the
     registration period. The selected preference will be for the entire semester. However,
     if a family needs to change its selection, there will be a process for doing so.


* An extensive FAQs about our fall recovery planning will be posted on the MCPS website
  in the coming weeks.




                                                                                            20
                                                       DRAFT GUIDANCE


Submit Feedback
       Feedback
       Submit your feedback on the Draft MCPS Fall 2020 Recovery
       Plan. Your feedback is important and will help inform our
       planning.

       Go to www.mcpssubmitfeedback.org to
       provide feedback.




                                                                   21
